t c memo united_states tax_court robert emmett mcardle iii petitioner v commissioner of internal revenue respondent docket no 8933-07l filed date robert emmett mcardle iii pro_se susan k greene for respondent memorandum findings_of_fact and opinion cohen judge this action was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s and federal_income_tax liabilities the issue for decision is whether the periods of limitations on collection for petitioner’s and tax years have expired making the imposed notice_of_federal_tax_lien inappropriate with respect to those years unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in texas at the time his petition was filed federal_income_tax liabilities arose because petitioner failed to pay in full the tax reported on his returns for and petitioner’s tax_return reflected a refund due the internal_revenue_service irs received petitioner’s return on date and timely assessed the tax due on date the irs received petitioner’s return on date and timely assessed the tax due on date the irs audited petitioner’s returns for and petitioner entered into agreements to extend the periods of limitations on assessment for these tax years in particular the assessment_period was extended to september and the assessment_period was extended to date the irs timely assessed the additional tax for on date and for on date on date petitioner filed a chapter bankruptcy petition on date the bankruptcy court entered an order dismissing petitioner’s bankruptcy case petitioner filed a second chapter bankruptcy petition on date an order dismissing this second bankruptcy case was entered on date the irs sent a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 to petitioner on date on date the irs filed a notice_of_federal_tax_lien for petitioner’s outstanding tax_liabilities for the years in issue petitioner made a timely request for an administrative hearing sec_6330 hearing regarding the lien on date a settlement officer held a sec_6330 hearing with petitioner petitioner argued that the amount of the tax_liability determined by the irs was incorrect the assessment dates for tax years and were incorrect the irs miscalculated the periods of limitations on collection and those periods had expired and the notice_of_federal_tax_lien should be withdrawn on date the appeals_office sent to petitioner the notice_of_determination upon which this case is based the notice_of_determination upheld the tax_lien and affirmed that the tax_liability which was determined according to the return filed by petitioner was accurate the assessment dates for and shown in the irs records were correct the periods of limitations on collection for all tax years had not passed because the irs calculations of those periods were correct and the notice_of_federal_tax_lien should not be withdrawn because withdrawal of the lien would neither facilitate the collection of the tax_liability nor be in the best interests of both the government and petitioner the notice_of_determination concluded that the filing of the federal_tax_lien was in conformity with irs procedures and was necessary to protect the government’s interest in petitioner’s assets opinion although petitioner raised other arguments at various stages of the proceedings his argument at trial and in his posttrial brief is that the periods of limitations on collection for and have expired he argues therefore that the federal_tax_lien is inappropriate with regard to those years sec_6321 creates a lien in favor of the united_states on all property and rights to property belonging to a person liable for taxes when payment has been demanded and neglected the lien arises by operation of law when the irs assesses the amount of unpaid tax sec_6322 the irs files a notice_of_federal_tax_lien to preserve priority and put other creditors on notice see sec_6323 sec_6320 provides that the secretary shall furnish the person described in sec_6321 with written notice of the filing of a lien under sec_6323 this notice must be provided not more than business days after the day the notice_of_federal_tax_lien is filed and must advise the taxpayer of the opportunity for an administrative review in the form of a hearing sec_6320 sec_6320 further provides that the taxpayer may request a sec_6330 hearing within the 30-day period beginning on the day after the 5-day period sec_6320 the hearing generally shall be conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 a taxpayer may raise any relevant issue at the hearing including challenges to the appropriateness of collection actions sec_6330 the settlement officer must consider issues raised by the taxpayer verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 the notice_of_determination in this case reflects that all the required steps were taken we have jurisdiction to review the appeals_office determination with respect to a sec_6330 hearing sec_6320 sec_6330 see 126_tc_1 petitioner contends that the periods of limitations for the collection of his and federal_income_tax liabilities have expired we review this particular matter de novo see 117_tc_127 macelvain v commissioner tcmemo_2000_320 explaining that a claim that the limitations_period has expired constitutes a challenge to the underlying tax_liability for reasons discussed below we conclude that they did not after a return is filed the irs generally is limited to years to assess the amount of tax imposed ie the period of limitations on assessment sec_6501 the period of limitations on assessment may be extended if the irs and the taxpayer agree to an extension in writing sec_6501 where the assessment of any_tax has been properly made within the period of limitations on assessment the irs may collect the tax within years after the date of the assessment ie the period of limitations for collection after assessment sec_6502 statutory periods of limitations may be suspended during any time that the irs is prohibited from assessing or collecting tax such as during the pendency of certain court proceedings sec_6330 hearings bankruptcy proceedings and installment agreements sec_6320 sec_6330 sec_6331 sec_6502 sec_6503 h the period of limitations on collection is extended for an additional months after a bankruptcy case is dismissed or discharged sec_6503 petitioner contends that the 10-year statutory periods of limitations on collection for his and tax years have expired he argues that the settlement officer should have used a different method of calculation to determine the expiration dates in determining the method of calculation that should be applied petitioner relies on a special rule restructuring act rule found in section c of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_764 which provides prior request --if in any request to extend the period of limitations made on or before date a taxpayer agreed to extend such period beyond the 10-year period referred to in sec_6502 of the internal_revenue_code_of_1986 such extension shall expire on the latest of-- a the last day of such 10-year period b date or c in the case of an extension in connection with an installment_agreement the 90th day after the end of the period of such extension emphasis added petitioner asserts that his and tax years qualify for treatment under this restructuring act rule because he had entered into agreements before date to extend the period of limitations for both years petitioner argues that subsection c b or c of the restructuring act rule applies and accordingly should limit the periods of limitations to either date or days after the end of each extension agreement the restructuring act rule however applies only to extensions of periods of limitations on collection petitioner entered into agreements to extend the periods of limitations on assessment under sec_6501 not on collection under sec_6502 thus the restructuring act rule does not apply to petitioner’s case petitioner’s remaining argument is that the lien should be withdrawn insofar as the underlying tax_liability is not at issue we review the findings from the sec_6330 hearing using an abuse_of_discretion standard see 114_tc_604 h conf rept pincite 1998_3_cb_747 for us to conclude that there was an abuse_of_discretion in sustaining the lien petitioner would have to show that the settlement officer’s determination was arbitrary capricious or without sound basis in fact or law see 129_tc_107 see also u s c sec_706 he has not done so here in reviewing the settlement officers’s calculations of the relevant periods of limitations on collection we find no material errors the correct assessment dates for tax years and were used as the starting points for the calculations the settlement officer took into account the suspensions of the limitation periods related to bankruptcy proceedings including the additional 6-month extensions pursuant to sec_6503 petitioner presented neither evidence nor argument showing that the settlement officer’s computation of the periods at issue was erroneous under the method of calculation used we conclude that the settlement officer properly calculated the periods of limitations on collection for and and that those periods have not expired taking into account all the facts and circumstances of this case we hold that the settlement officer did not commit an error in calculating the periods of limitations or abuse his discretion in sustaining the notice_of_federal_tax_lien in reaching our decision we have considered all arguments made and to the extent not mentioned we conclude that they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
